Citation Nr: 0940537	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of left knee meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his service-connected left knee 
disability is more severe than contemplated under the 
currently assigned rating.  He particularly cites instances 
of his left knee giving way.  Although cognizant of the delay 
that will occur, the Board finds that a remand is necessary 
for further development of the record.  

First, the Board notes that the most recent VA treatment 
record in the claims file is dated in May 2006 and that the 
Veteran indicated in his September 2006 substantive appeal 
that he continues to be an outpatient at the Cleveland VAMC; 
thus, the Board presumes that there are additional treatment 
records dated after May 2006 that should be obtained.  

Additionally, the most recent VA examination was conducted in 
December 2005, almost four years ago, and this fact, together 
with the lack of current treatment evidence results in an 
inadequate record upon which to decide the claim.  Thus, the 
Board determines that, in addition to obtaining treatment 
records, the Veteran should be afforded another VA 
examination in order to ascertain the current nature and 
severity of his service-connected residuals of left knee 
meniscectomy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all additional VA treatment 
records from the Cleveland VA medical 
center, dated from May 2006 onward.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
current nature and severity of his 
service-connected left knee disability.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  All necessary 
tests should be performed, such as 
range of motion measurements and 
ligament testing.  The examiner is 
requested to:  (1) Express an opinion 
as to whether pain that is related to 
the veteran's service-connected 
residuals of left knee meniscectomy 
could significantly limit the 
functional ability of the left knee 
during flareups, or when the left knee 
is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flareups; (2) determine 
whether as a result of the service-
connected residuals of left knee 
meniscectomy, the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms 
of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability, or incoordination.  
If the examiner is unable to offer an 
opinion with respect to whether or not 
these factors result in additional loss 
of range of motion, it should be so 
stated. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
October 2006 supplemental statement of 
the case.  If the claim is not resolved 
to the Veteran's satisfaction, he and 
his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


